HUFF, District Judge,
dissenting:
I do not believe it necessary to remand this matter in light of the admissions in the amended complaint.
First, the district court previously considered the issue of whether the government had abandoned its claim within the meaning of Shultz v. Dep’t of Army, 886 F.2d 1157 (9th Cir.1989), aff'd, 10 F.3d 649 (9th Cir.1993). In granting the government’s motion to dismiss, the trial court observed that “plaintiffs claim that throughout the 1960’s, 1970’s and 1980’s, defendants agreed to grant rights of access to plaintiffs. The mere fact that the right of access was being negotiated should have reasonably put the plaintiffs on notice of the United States’ claim in the property.” ER 89-90. The court reiterated its holding in an order denying the Michels’ motion for reconsideration. In that order, the court observed that, “[g]ranting permission to access is an expression of the claim of a right to control access not an abandonment of the claim.” ER 92 (emphasis in original).
Second, the pleadings and attached exhibits support a finding that since as early as 1969, the Michels were on notice of the government’s exclusive right to control access and that this notice triggered the statute of limitations. For example, in paragraph 3.8 of the Amended Complaint, plaintiffs stated “[d]espite the agreements (reached in 1961), local Refuge managers continually attempted to deny the plaintiffs and other landowners access to and use of the traditional and historic trails and roads on the Refuge.” ER 29. In paragraph 3.9, plaintiffs acknowledged that in 1970 the government “stated that no permanent rights of way were necessary because of the existing right to use traditional routes of travel.” Id. Plaintiffs further alleged that they “were denied access across Refuge lands after the 1970 agreement.” ER 29-30.
Exhibits submitted in this matter also support the trial court’s finding that the government pursued, not abandoned, its right to control access to the Property. For instance, on June 5, 1969, the regional government representative denied the Michels’ request for right-of-way across Bureau lands for road purposes. ER 41. In a follow-up letter dated October 22, 1969, the government unequivocally stated to plaintiffs that it had “no authority under existing regulations to issue rights-of-way across Bureau lands for private road purposes. Any unauthorized use on the lands with in the National Wildlife Refuge system is prohibited by law.” ER 43.
Similarly, a 1970 letter from the government stated “[a]s we understand the situation, Mr. Michel wants a permanent right-of-way grant from the United States. No further right-of-way is required for him to use *134the existing traditional routes of travel to his ... tract.” ER 39. The problems over access resulted in the issuance of a temporary and permanent injunction on November 28, 1979. Under the terms of the injunction plaintiffs were enjoined from grazing cattle on the Refuge and “further enjoined from permitting cattle to enter upon or to roam at large upon said Refuge.” ER 50.
The dispute over access continued through the 1980’s. On December 17, 1984, government officials and plaintiffs met to resolve the access issue. Plaintiffs claim that at the meeting, the government agreed not to limit plaintiffs’ access to the Property. ER 75. However, a letter dated January 9,1985 from the Refuge District Supervisor Sanford R. Wilbur to plaintiffs’ counsel refutes the notion that the government had abandoned its right to control access. According to Wilbur, it was the government’s intention:
[T]o lock all gates on the refuge outside public areas so we can control unauthorized access and reduce disturbance to wildlife and conflicts with refuge programs. However, as a convenience to Mr. Michel, we will allow him to place his own locks on those gates through which he requires access. ER 72.
In granting the motion to dismiss, Judge Nielsen had all this information at his disposal and did in fact give fair and full consideration to the weight of Shultz. Under the Quiet Title Act, 28 U.S.C. § 2409a(g),1 the “statutory term ‘should have known’ imparts a test of reasonableness.” Shultz, 886 F.2d at 1160; State of Cal. v. Yuba Goldfields, 752 F.2d 393, 396 (9th Cir.1985). As such, “any action sufficient to excite attention and put the party on guard provides adequate notice” that the statute of limitations has been triggered. Shultz II, 10 F.3d at 661 (citations omitted).
Here, the Michels’ knowledge of the access dispute dates back to 1969. During this decades-long dispute, the Michels were at times granted various degrees of access, but at no time did the government abandon its right to control the Michels’ access to the Refuge. In fact, beginning in 1969 and up to the present, the government has asserted and maintained its right to control access to the property.
Having reviewed the record, I believe the Michels’ knowledge of this dispute was sufficient to place a reasonable landowner on notice of the government’s claim and thus trigger the statute of limitations. Accordingly, I would affirm.

. That statute reads:
Any civil action under [the Quiet Title Action] shall be barred unless it is commenced within twelve years of the date upon which it is accrued. Such action shall be deemed to have accrued on the date the plaintiff knew or should have known of the claim of the United States.
28 U.S.C. § 2409a(g).